Citation Nr: 1432222	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hand pain, to include as a symptom of an undiagnosed illness.  

2.  Entitlement to service connection for gastroesophageal reflux disease ("GERD"), to include as either secondary to the Veteran's back disability or a symptom of an undiagnosed illness.  

3.  Entitlement to service connection for a left knee disability, to include an undiagnosed illness.  

4.  Entitlement to service connection for lumbago ("back disability"), to include as a symptom of an undiagnosed illness.  

5.  Entitlement to service connection for a generalized anxiety disorder.

6.  Entitlement to service connection for pes planus of the right foot.  

7.  Entitlement to service connection for fatigue, to include an undiagnosed illness.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran has active military duty from January 2003 to June 2003, July 2004 to March 2005 and June 2007 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he developed bilateral hand pain as a result of driving a mine sweeping truck while stationed in Iraq.  In March 2008, the Veteran underwent a separation physical wherein he complained of his hands hurting.  On a March 2008 Report of Medical History the Veteran complained again that his hands hurt.  In his statement in support of his claim, the Veteran asserted that his hand began hurting after his last deployment to Iraq (it is noted that the Veteran had three periods of service and was deployed to the Persian Gulf region during the latter two deployments).  He believes his hand pain is the result of having to grip the wheel of the MRAP vehicle (the 7-ton vehicle he drove in Iraq), which he reported shook constantly from the attached mine roller.  

In May 2009, the Veteran underwent a VA examination for his hands.  Results of the VA x-rays and physical evaluation revealed bilateral hand pain with no diagnosis.  As such, it is unclear whether he actually has a bilateral hand disability, or whether his symptoms meet the criteria to be considered either an undiagnosed illness or medically unexplained chronic multisymptom illness.

The Veteran is seeking service connection for GERD as secondary to his back disability.  He believes that the naproxen (NSAID) that was prescribed to treat his back pain gave him an ulcer that has now been diagnosed as GERD.  The Veteran underwent a physical examination November 2005 wherein he states that the medication for his lower back put ulcers in his stomach lining and he had to go to the emergency room at a VA hospital due to pain.  The Veteran was provided a VA examination in May 2009 and the examiner diagnosed him with GERD.  However, no opinion was provided with this diagnosis on the etiology of the Veteran's GERD.  There is also some suggestion in the record that the Veteran has experienced IBS which can be considered to be a medically unexplained chronic multisymptom illness.

The Veteran seeks service connection for a left knee disability, and has generally reported a consistent history of knee pain, which began during service in Iraq.  At his separation physical in March 2008, the Veteran complained of his knees hurting.  In his statement in support of his claim, the Veteran stated that his knees began hurting after his last deployment to Iraq.  He believes it is from having to constantly jumping out of the MRAP or 7-ton truck that he was responsible for driving, and he states that he would land on his left leg first with full gear on.  In May 2009, the Veteran underwent a VA examination for his knees.  X-rays and physical evaluation revealed that his knee was normal and he was diagnosed with left knee pain or patellofemoral pain.  

The Veteran seeks service connection for a back disability which he believes is the result of his military service.  The Veteran's service treatment records are full of complaints of back pain, but it is unclear whether he has been found to have a chronic back disability. 

The Veteran asserts entitlement to service connection for an anxiety disorder.  The Veteran was diagnosed August 2008, shortly after returning from Iraq.  However, this diagnosis failed to provide an etiology to the Veteran's currently diagnosed anxiety disorder.  The Veteran underwent a VA psychological examination for his anxiety disorder in April 2009 and the diagnosis was changed to generalized anxiety disorder.  However, again, no opinion was provided as to the etiology of his acquired psychiatric disability.  It is noted that the Veteran's spouse wrote a let in April 2009 in which she asserted the Veteran's personality had changed since returning from his deployment.

The Veteran seeks entitlement to service connection for pes planus.  The evidence shows that the Veteran was diagnosed in 2005 with bilateral pes planus and given a heel lift to place in his left shoe to compensate for the pes planus on his right foot.  See July 2007 Service Treatment Notes.  He was provided a VA examination in May 2009 which confirmed the diagnosis of bilateral pes planus.  However, no opinion was provided with this diagnosis on the etiology of the Veteran's bilateral pes planus.  

In a May 2009 statement in support of claim, the Veteran reported that he feels tired and worn out all the time since returning from Iraq and the fatigue has continued through the present day.  The Veteran was provided with a VA examination in June 2009 at which the examiner determined that the Veteran did not have at least 6 of the 10 diagnostic criteria necessary to support a diagnosis of chronic fatigue syndrome.  The examiner did however suggest that the Veteran had begun experiencing debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of his pre-illness activity level for a period of six months.  The Veteran's claim was denied based on a finding that he did not have CFS, but the medical evidence of record does not appear to have addressed whether the Veteran's complaints of fatigue should be considered either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  It is also noted that the Veteran's VA psychiatric examination that his fatigue may have been a symptom of his acquired psychiatric disability.  Accordingly, a VA examination is needed to address these questions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2009 to the present.

2.  Schedule the Veteran for a VA examination or examinations as necessary to address the following questions.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed. 

a)  Does the Veteran have a medically diagnosable chronic disability manifested by hand pain, and if so, is it at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by his military service; if not, is it at least as likely as not that the Veteran's complaints of bilateral hand pain are a symptom of either an undiagnosed illness or a medically unexplained chronic multisymptom illness?

b)  Does the Veteran have a medically diagnosable chronic disability manifested by back pain, and if so, is it at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by his military service; if not, is it at least as likely as not that the Veteran's complaints of back pain are a symptom of either an undiagnosed illness or a medically unexplained chronic multisymptom illness?

c) Does the Veteran have a medically diagnosable chronic disability manifested by left knee pain, and if so, is it at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by his military service; if not, is it at least as likely as not that the Veteran's complaints of left knee pain are a symptom of either an undiagnosed illness or a medically unexplained chronic multisymptom illness?

d)  Does the Veteran have GERD or IBS, and if so, is it at least as likely as not (50 percent or greater) that such a disability: i) either began during or was otherwise caused by his military service; ii) was caused by medication such as Naproxen prescribed to treat the Veteran's back; or iii) is a symptom of either an undiagnosed illness or a medically unexplained chronic multisymptom illness?

e)  Does the Veteran have an acquired psychiatric disability, to include a generalized anxiety disorder, and if so, is it at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by his military service?

f)  Is it at least as likely as not (50 percent or greater) that the Veteran's complaints of fatigue are a symptom of either an undiagnosed illness or a medically unexplained chronic multisymptom illness, as a result of his time stationed in the Persian Gulf region?  In so doing, the examiner should specifically address whether the complaints of fatigue should be attributed to an acquired psychiatric disability?

g)  Does the Veteran have pes planus of the right foot, and if so is it at least as likely as not (50 percent or greater) that it either began during or was otherwise caused by his military service?  
3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



